Case: 2:14-cv-02646-JLG-EPD Doc #: 130 Filed: 12/20/19 Page: 1 of 2 PAGEID #: 4432




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

OHIO COAL ASSOCIATION, et al.,

and
                                                            Case No. 2:14-cv-2646
MURRAY ENERGY CORPORATION, et al.,
                                                            Related Case: 2:15-cv-448
Plaintiffs,

v.                                                          Judge Graham
                                                            Chief Magistrate Judge Deavers
EUGENE SCALIA,
SECRETARY OF LABOR,

and

THE MINE SAFETY AND
HEALTH ADMINISTRATION,

Defendants.

                                            ORDER

       On November 4, 2019, this Court imposed the automatic stay provided for in 11 U.S.C. §

362(a) and applicable to all Plaintiffs in Case No. 2:15-cv-448 and ordered the Plaintiffs in

related Case No. 2:14-cv-2646 to advise the Court of whether they intended to proceed with Case

No. 2:14-cv-2646 or request a stay of proceedings in light of the bankruptcy petition filed by the

Plaintiffs in related Case No. 2:15-cv-448. (ECF No. 126 in Case No. 2:14-cv-2646 and ECF

No. 101 in Case No. 2:15-cv-448.) On November 12, 2019, Defendants responded that § 362(a)

was not applicable to Case No. 2:14-cv-2646, “and there is no reason for Plaintiffs in that case to

request a stay of proceedings in light of Murray Energy’s bankruptcy filing.” (ECF No. 102 in

Case No. 2:15-cv-448 at 4376.) On November 14, 2019, Plaintiffs in Case No. 2:14-cv-2646



                                                1
Case: 2:14-cv-02646-JLG-EPD Doc #: 130 Filed: 12/20/19 Page: 2 of 2 PAGEID #: 4433




responded to the Court’s Order and requested that the Court also stay the proceedings in Case

No. 2:14-cv-2646, “since these cases have been handled by the Court in a consolidated fashion

throughout” and to “avoid piecemeal appeals that might result if one case goes forward while the

other is stayed.” (ECF No. 128 at 4427.)

       The Court agrees with Plaintiffs that in the interest of judicial economy, a stay to prevent

piecemeal litigation in the two related cases is warranted. A court’s power to stay proceedings

“is incidental to the power inherent in every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel and for litigants.” Landis v. N. Am.

Co., 299 U.S. 248, 254 (1936); Carter v. Bradshaw, 644 F.3d 329, 336 (6th Cir. 2011). “The

entry of such an order ordinarily rests with the sound discretion of the District Court.”

Ohio Envtl. Council v. United States Dist. Court, S. Dist., etc., 565 F.2d 393, 396 (6th Cir. 1977).

The Court therefore exercises its discretion and hereby STAYS the proceedings in Case No.

2:14-cv-2646 in light of the previous stay imposed in related Case No. 2:15-cv-448.



       IT IS SO ORDERED.
                                                             /s/ James L. Graham
                                                             JAMES L. GRAHAM
                                                             United States District Judge
DATE: December 20, 2019




                                                 2
